DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 6-9 & 12-14 are cancelled. Claims 1-5 & 10-11 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0086842 A1) in view of Kim (US 2017/0358783 A1), Kang (US 2013/0288104 A1, hereinafter Kang ‘104) and Gross (US 2004/0048149 A1).
Regarding claim 1, Kang teaches a rechargeable battery (300) comprising an electrode assembly (110) configured to charge and discharge a current; a pouch (120) accommodating the electrode assembly, the pouch comprising, when viewed in plan view, a first straight line portion (362) extending in a first direction and a second straight line portion (350) that is longer than the first straight line portion with both first and second straight line portions being parallel; a first curved line portion (364) and a second curved line portion (366), facing each other, and each being continuously curved between ends of the first and second straight line portions; and a lead tab (372/374) electrically connected to the electrode assembly and drawn out through the second straight line portion of the pouch (Figs. 2-3 & 8; [0061] & [0070]-[0071]). However, Kang is silent as to (1) a sealing portion of the pouch at the second straight line portion, the first curved line portion and the second curved line portion being folded; (2) the lead tab being drawn out through the first straight line portion of the pouch; and (3) an angle at where the second straight line portion is connected to the first curved line portion being obtuse, and an angle at where the second straight line portion is connected to the second curved line portion is obtuse, and (4) wherein, when viewed in plan view, a distance between the first and second curved line portions in the first direction being greater than a length of the second straight line portion in the first direction.											 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See MPEP 2144.05 VI C.			
    PNG
    media_image1.png
    325
    732
    media_image1.png
    Greyscale
											 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use rounded corners for Kang’s pouch in order to reduce stresses in the corner of the flexible package which can result in failure of the package 18 and subsequent leakage of electrolyte solution, or deleterious exposure to air or moisture as taught by Gross 
    PNG
    media_image2.png
    205
    671
    media_image2.png
    Greyscale
 
Regarding claim 2, Kang teaches the electrode assembly comprising a first straight line electrode portion and a second straight line electrode portion that respectively correspond to the first straight line portion and the second straight line portion (See annotated Fig. 8 below).
    PNG
    media_image3.png
    451
    598
    media_image3.png
    Greyscale

Regarding claim 3, Kang teaches the lead tab being connected to the electrode assembly at the first straight line portion (See annotated Fig. 8 above).
Regarding claims 4, Kang teaches the pouch comprising a terrace portion (corresponding to the rectangular area the lead tabs rest on the sealing portion of the first straight line portion) accommodating a portion of the lead tab and through which the lead tab is drawn out (Figs. 1 & 5-6). Kim further teaches folding sealed side portions (223) except for a side of the pouch where the terminals (339, 340) of the electrode assembly are lead out from to minimize the volume of the rechargeable battery (Abstract; Figs. 2-3 & [0040]).
Regarding claim 5, Kang teaches the first straight line portion of the pouch and the first straight line electrode portion of the electrode assembly have a space therebetween which partially accommodates the lead tab (Fig. 8).
Regarding claim 10, Kang teaches a first straight line electrode portion and a second straight line electrode portion that respectively correspond to the first straight line portion and the second straight line portion; and a first curved line electrode portion and a second curved line electrode portion that respectively correspond to the first curved line portion and the second curved line portion and extend between the first straight line electrode portion and the second straight line electrode portion (See annotated Fig. 8 above).
Regarding claim 11, Kang teaches a first exterior member and a second exterior member that face each other and accommodate the electrode assembly, wherein the sealing portion of the first exterior member and the second exterior member has a sealing width and extends along an outer periphery of the electrode assembly; and wherein the sealing portion forms a terrace portion in the first straight line portion through which the lead tab is drawn out (Figs. 1, 3 & 8; [0007]-[0010] & [0041]).

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Kang as modified by Kim, Kang’104 and Gross does not fairly teach or suggest the presently claimed rechargeable battery of claim 1 specifically comprising “a second straight line portion that is longer than the first straight line portion,, a first curved line portion continuously curved between ends of the first and second straight line portions; and a second curved line portion continuously curved between other ends .											
    PNG
    media_image4.png
    428
    747
    media_image4.png
    Greyscale

	 
Thus, in view of the foregoing, claims 1-5 & 10-11 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727